DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0091466 A1 to Song et al (hereinafter ‘Song’) in view of US 2018/0180408 A1 to DU et al (hereinafter ‘DU’).
Regrading claim 1, Song discloses a positioning device (Para [0053], wherein The controlling portion 10 includes an image data processor 11, which has a microprocessor for calculating a positional data with image data transmitted from the first and second vision boards 23 and 45.) combining mark point positioning and intelligent reverse positioning (the exact objective of the positioning device is treated as the intended use), comprising: a camera (Fig. 2, Camera 43); a third camera, wherein a visual field of the third camera is not completely overlapped with the a visual field of e-the binocular camera (Fig. 2, camera 21); and a laser in proximity of the camera (Para [0047] and Fig. 2, wherein a line laser 41 for emitting a linear beam of light in the path or running direction of the mobile robot 1), and the camera, the third camera and the laser are respectively in signal connection (Para [0044] and [0047], wherein a location recognizing device 20 for recognizing a location of the mobile robot 1 by using a first vision camera (CCD camera 21), an obstacle detecting device 40, as including the second camera 43, for detecting the presence of an obstacle in the path of the mobile robot 1, and wherein the obstacle detecting device 40 includes a line laser 41 for emitting a linear beam of light in the path or running direction of the mobile robot 1, a second vision camera 43 for recognizing a linear beam of light reflected from an obstacle) with an upper computer (Para [0009], wherein he controlling portion includes a microprocessor and memory mounted thereon for controlling general operations of the mobile robot), an obstacle detecting device 40 for detecting the presence of an obstacle in the path of the mobile robot 1,). Song does not specifically disclose a binocular camera and a laser provided between a left camera and a right camera of the binocular camera, and wherein: the laser is used for emitting laser projection, the binocular camera is used for acquiring images with laser lines and mark points on a surface of a scanned object, and the third camera is used for acquiring images with coding points and mark points in a peripheral environment; and the upper computer is used for calculating surface point cloud data of scanned object according to images acquired by the binocular camera and/or the third camera. DU discloses a binocular camera (Fig. 2, Camera 102A) and a laser provided between a left camera and a right camera of the binocular camera (Fig. 2, Laser 103), wherein: the laser is used for emitting laser projection (Para [0049], wherein the multi-line array laser three-dimensional scanning system by a programmable gate array FPGA, employs group line laser arrays as the projection pattern light sources), the binocular camera is used for acquiring images with laser lines and mark points on a surface of a scanned object (Para [0085], wherein the portable multi-line array laser three-dimensional scanning device is mainly composed of programmable gate array FPGA 101, visual-inertial hybrid sensor 102 (including stereoscopic image sensor 102A and inertial sensors 102B), line laser array 103 and error feedback controller 104. The line laser array 103 emits a set of laser planes, which project on the surface the measured object 501 to form a set of laser  line array 502. The circular mark point 503 is a manual mark commonly used in optical three-dimensional scanning, for registering and stitching the data under multiple scans.), and the third camera is used for acquiring images with coding points and mark points in a peripheral environment; and the upper computer is used for calculating surface point cloud data of scanned object according to images acquired by the binocular camera and/or the third camera (Para [0018], wherein the upper computer is also used to register data of the three-dimensional laser lines in different frames into the same coordinate system to generate a shape-plane-point cloud based on the location information and the feature points returned, as point cloud calculated based on binocular camera alone). Song and DU are combinable because they both disclose poisoning devices. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine a binocular camera and a laser provided between a left camera and a right camera of the binocular camera, of DU’s device with Song’s in order to for the laser plane equation being unique and fixed in a coordinate system bound to the scanning sensing device (Para [0068]).
Regrading claim 2, in the combination of Song and DU, DU further discloses wherein the binocular camera and the third camera are provided with LEDs (Para [0063], wherein the stereoscopic image sensor 102A comprises an auxiliary illumination device for increasing the intensity of the reflected light on the surface of the measured object collected by the image collection sensor, for example, an annular LED light concentric with the outer circumference contour of the optical lens of the image collection sensor, and it is coupled with the camera through a signal input and output interface of the camera.)

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, Song and DU, does not disclose:
. . . wherein based on the signal connection, the upper computer, the binocular camera, and the laser cooperate to perform a method comprising steps of: S1: calibrating parameters of each camera under different scanning modes, and enabling parameters of each camera to synchronously and correspondingly transform when scanning modes are switched; and S2: judging the scanning mode into for a mark point mode or an intelligent reverse tacking mode through scanning scene and switching the scanning mode into the mark point mode or the intelligent reverse tracking mode, of claim 3 combined with other features and elements of the claim,
Claims 4-9 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662